The appellee, Berlin, filed his bill of complaint to establish a partnership between himself and the respondent, Heller, and for a dissolution and an accounting of the partnership business. On a former appeal it was held, on demurrer, that the bill was insufficient in that it did not show the respective interests of the alleged partners, and also in that it did not show an essential of the partnership relation — a sharing of the losses suffered in the operation of the business. Heller v. Berlin, 208 Ala. 640, 95 So. 10. On remandment the bill was amended in both of those respects, and the demurrer filed thereto was overruled. Appellant's contention is that the amendments are not sufficient, and that the bill as amended is subject to the same grounds of demurrer originally sustained. We think, however, that the amendments *Page 550 
are clearly sufficient, and that, as amended, the bill is not subject to any of the grounds of demurrer assigned.
The decree overruling the demurrer will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.